Citation Nr: 0820915	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  03-29 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In February 2006, the Board remanded this issue for 
additional evidentiary development.  This case has since been 
returned to the Board for further appellate action.


REMAND

The veteran sent a letter to the RO dated July 24, 2007, 
stating that he had undergone treatment for PTSD and 
depression at the VA medical center in Charleston, South 
Carolina for the past six years.  Records of the veteran's 
treatment are considered to be pertinent to the service 
connection claim.  It does not appear that any attempt was 
made to obtain those records prior to forwarding the case to 
the Board.

The VCAA requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Moreover, records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
in the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Finally, the Board notes that in a statement from the veteran 
received by the RO in October 2007, he indicated that he had 
not known that he was previously scheduled for a 
videoconference hearing.  He also noted that he still desired 
a hearing and stated he was willing to travel to attend a 
hearing.  In the June 2008 Informal Hearing Presentation, his 
representative further stressed the veteran's desire to 
attend a hearing.     

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  The RO or the 
AMC should specifically seek records 
pertaining to the veteran's treatment 
for PTSD and depression for the past six 
years at the VA medical center in 
Columbia, South Carolina.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case 
should be issued.

4.  In addition, if the benefit sought 
on appeal is not been granted to the 
veteran's satisfaction, he should be 
requested to clarify the type of hearing 
that he desires (i.e. videoconference 
hearing or Travel Board hearing) and the 
desired hearing should be scheduled in 
accordance with the docket number of his 
appeal.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



